Order entered November 19, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00958-CV

                             LAKEITH AMIR-SHARIF, Appellant

                                             V.

      TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES, Appellee

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-09-7655

                                          ORDER
       We DENY appellant’s November 7, 2014 motion to vacate October 16, 2014 order and

motion to strike appellee’s brief.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE